Citation Nr: 1628468	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-34 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
1.  Evaluation of left total hip replacement. 

2.  Evaluation of right hip condition. 

3.  Evaluation of arthritis of left shoulder. 

4.  Evaluation of osteoarthritis of the lumbar spine. 

5.  Evaluation of arthritis, right ankle. 

6.  Evaluation of arthrotomy of the right knee with moderate instability 

7.  Evaluation of osteoarthritis of the right knee. 

8.  Evaluation of shortening of the right lower extremity 

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1951 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans' Affairs (VA).

In June 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.   

Additionally, at the April 2016 hearing, the Veteran affirmatively withdrew all of the claims on appeal (as listed on the title page) other than the claim for a TDIU.  Accordingly, these claims are no longer on appeal before the Board and will be dismissed.   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's service connected disabilities meet the schedular requirement for assignment of a TDIU and are reasonably shown to render him unable to secure and follow a substantial gainful occupation.

2.  At the April 2016 Board hearing, prior to promulgation of the decision in the appeal, the Veteran withdrew his appeals of the issues pertaining to evaluation of left total hip replacement, right hip condition, arthritis of the left shoulder, osteoarthritis of the lumbar spine, arthritis of the right ankle, arthrotomy of the right knee with moderate instability, osteoarthritis of the right knee and shortening of the right lower extremity. 
 

CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).

2.  The criteria for withdrawal of the appeal for the claims on appeal other than the claim for a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his combination of service-connected disabilities. These disabilities include left total hip replacement, rated 50 percent disabling, osteoarthritis of the lumbar spine, rated 40 percent disabling, arthrotomy of the right knee, rated 20 percent disabling, arthritis of the right ankle, rated 20 percent disabling, arthritis of the left shoulder, rated 20 percent disabling, right hip condition, rated 10 percent disabling; osteoarthritis of the right knee, rated 10 percent disabling, shortening of the right lower extremity, rated noncompensable; and scar, status post meniscectomy of the right knee, rated noncompensable.  The Veteran's combined disability rating is 90 percent.  Consequently, his service-connected disabilities meet the schedular requirements for assignment of a TDIU.  38 C.F.R. § 4.16.  The evidence also indicates that the Veteran is no longer working (i.e. he is retired).  

Notably, the RO essentially concluded that the evidence does not establish that the Veteran's service connected disabilities preclude him from performing sedentary work.  However, taking into account that the Veteran did not have an opportunity to finish college, and resolving any reasonable doubt in his favor, the Board finds that his significant combination of physical disabilities, combined with his educational background, renders him unable to secure or follow a substantial gainful occupation, including one which is wholly sedentary in nature.  Accordingly, assignment of a TDIU is warranted.  38 C.F.R. §§ 3.102, 4.16.   

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted.  

The appeals of the issues of evaluation of left total hip replacement, right hip condition, arthritis of the left shoulder, osteoarthritis of the lumbar spine, arthritis of the right ankle, arthrotomy of the right knee with moderate instability, osteoarthritis of the right knee and shortening of the right lower extremity are dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


